                                          Case 4:20-cv-06707-PJH Document 45 Filed 07/27/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     EVA MARIE SANTOS,
                                                                                       Case No. 20-cv-06707-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER GRANTING WITHDRAWAL
                                                                                       OF KRISTINA B. PETT AS COUNSEL
                                  10    MINNESOTA LIFE INSURANCE                       OF RECORD
                                        COMPANY,
                                  11                                                   Re: Dkt. No. 44
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of the motion for withdrawal of Kristina B. Pett as counsel for

                                  15   defendant Minnesota Life Insurance Company. As the motion is unopposed, the court

                                  16   GRANTS the motion. Minnesota Life will continue to be represented by McDowell

                                  17   Hetherington LLP and Charan M. Higbee, Esq.

                                  18         IT IS SO ORDERED.

                                  19   Dated: July 27, 2021

                                  20                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
